Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we consent to the incorporation by reference in the Registration Statements No. 333-147801 and 2-80883 on Form S-8 and Registration Statements No. 33-54104 and 33-29220 on Form S-3 of Old Republic International Corporation of our report dated June 29, 2011, relating to the statements of net assets available for benefits of the Old Republic International Corporation Employees Savings and Stock Ownership Plan as of December 31, 2010, and 2009, the related statements of changes in net assets available for benefits for the years then ended, and the related supplemental schedule as of December 31, 2010, which report appears in the December 31, 2010 annual report on Form 11-K of the Old Republic International Corporation Employees Savings and Stock Ownership Plan. /s/ Mayer Hoffman McCann P.C. Minneapolis, MN June 29, 2011
